*10Former opinion modified and cause remanded for new trial April 17, 1917.
On Petition for Rehearing.
(163 Pae. 810.)
On petition for rehearing the former opinion rendered herein is modified to the extent that the canse is remanded to the Cirenit Court for a new trial.
Modified and Remanded.
Mr. John J. Fitzgerald and Messrs. Logan & Smith, for the petition.
Messrs. Huston & Huston and Mr. Claude McColloch, contra.
Department 2. Opinion
Per Curiam.
Upon a careful review of our former decision we are of the opinion that taking into consideration the indefiniteness of some of the findings made by the court below and its failure to find on the issue presented as to whether the negotiations for a new lease were pending between the parties during the time the premises were occupied by defendant after the expiration of the original lease, we have not data sufficient to render a judgment here, and that justice will be subserved by remanding the cause for a new trial in accordance with the law as enunciated in the original opinion.
In regard to the disposition of the case here the opinion is modified. In all other respects it will stand.
Former Opinion Modified and Remanded.